Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 02/10/2022 have been entered. Claims 1-2, 4-9 and 21 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as being vague and indefinite when it recites "wherein a deviation of a transmittance of the P-wave incident at the angle of 70° to the normal to the film surface in a wavelength range of 450 to 650 nm is 10% or less”, because the base of the deviation of transmittance is not clear. For the purpose of this office action, it is taken that the deviation of transmittance is the fluctuation of transmittance correlated 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruff et al (US 2004/0126549, ‘549 hereafter) as evidenced by Weber et al (US 2005/0270655, ‘655 hereafter).
Regarding claims 1-2 and 4-8, ‘549 discloses a laminate film ([0007]-[0008]) comprising a laminate of 275 layers of two different thermoplastic resins ([0043]), wherein one of the resins is polyethylene terephthalate (PET) and the other resin is polyethylene naphthalene copolymer (PEN) ([0037]-[0042]). ‘549 also discloses that the laminate film has a transmittance of light incident perpendicularly to a film surface of 50% or more (Fig.5a). The two different thermoplastic resins forming the laminate have Δnx and Δny being close to zero and Δnz being higher than 0.1 ([0045]), which renders the laminate satisfying a relationship of R20 < R40 < R70, wherein R20, R40, and R70 . 

Allowable Subject Matter
Claims 9 and 21 are objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that a laminate as recited in the present claims 1 and 8, wherein the second thermoplastic resin include a structure derived from an alkylene glycol having a number average molecular weight of 200 or more.

Response to Arguments
Applicant's arguments filed on 02/09/2022 have been fully considered but they are not persuasive.  Applicant argues that the cited ‘549 shows reflection spectrum of P-polarized light with incident angle of 60° by way of transmittance in Fig. 2, Fig. 5b, Fig. 6, and Fig. 7. where the deviation of the transmittance of the P wave having a wavelength of 450 nm to 650 nm exceeds 10%. It is noted nowhere in these figures shows deviation of the transmittance versus wavelength in the range of 450 to 650 nm. In fact, Fig. 9 of ‘549 clearly shows that the transmittance in the wavelength range of 450 to 600 nm is close to 50% with deviation less than 10%. 
For the reasons set forth above and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782